Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 5, 2006                                                                                          Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  129114 & (21)                                                                                        Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 129114
                                                                    COA: 259113
                                                                    Genesee CC: 82-031970-FY
  MICHAEL ANTHONY CARROLL,
           Defendant-Appellant.

  _________________________________________/

         By order of November 29, 2005, we directed the prosecutor to answer defendant’s
  application. On order of the Court, the prosecutor having filed an answer, the application
  for leave to appeal the June 24, 2005 order of the Court of Appeals is again considered,
  and it is DENIED, because the defendant has failed to meet the burden of establishing
  entitlement to relief under MCR 6.508(D).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 5, 2006                       _________________________________________
         d0329                                                                 Clerk